GARTH, Circuit Judge,
concurring:
I am in general agreement with the opinions of Chief Judge Seitz and Judge Ro-senn. However, because I am not certain that the actual operation by which a district court judge is to proceed in awarding attorney’s fees in this nonfund context is set out with the particularity I deem essential, I have undertaken to set forth my views. As I understand it, the process by which the district court awards an attorney’s fee under the Civil Rights Attorney’s Fees Awards Act starts with the lodestar formulation set forth in our decision in Lindy I.1 The first step has to do with the “number of hours” and hourly rate components of the lodestar. The burden of establishing these components rests on the party seeking the fee. Chief Judge Seitz in his opinion for the majority has admirably set forth the manner by which the “number of hours” component is to be determined. See Maj.Op. at 486-487.
Following the calculation of the lodestar (number of reasonably necessary hours times hourly rate), the district court is then obliged to make a determination as to whether an additional amount should be added because of the contingent nature of the claim. In this respect, the district court, if not impressed with the contingent nature of the case, would add nothing to the lodestar amount. However, neither would the district court subtract any amount from the lodestar on account of the non-contingency of the case. To reduce the fee award in a case where there is a strong likelihood of success makes little sense. Such a reduction unfairly penalizes the attorney who is employed to prosecute a case where the constitutional or statutory violation is clear. Moreover, the defendant is penalized where the case against him is weak.2
After this latter determination has been made the district court would also be obliged to consider whether in its discretion it should add to or reduce the figure so determined to take into account the quality of the attorney’s performance. Lindy II3 The result so calculated — lodestar as adjusted for contingency and quality — might appropriately be labelled the “Lindy amount.”
In a case such as this one, which does not involve a fund,4 the district court, once having determined the Lindy amount, would *492then be required to consider whether that amount should be adjusted so as to further the “important substantive purposes” of the Civil Rights Act,5 42 U.S.C. §§ 1981-1995, and to assure that the final fee award is reasonable.6 In this connection, the district court, in my view, is at liberty to make this “post-Lindy discretionary adjustment” based on any rational factors that are relevant to the particular case. As Chief Judge Seitz has indicated, those factors must be articulated. In my opinion, they must also be supported by the record. Moreover, when a post-Lindy discretionary adjustment is involved, as it is here, the party seeking the adjustment would have the burden of proof with respect to the adjustment which it seeks. Generally, the plaintiff will be seeking an upward adjustment and thus must bear that burden of proof, while the defendant would be seeking a downward adjustment, thus assuming that burden of proof. Of course, this “line-up” would vary with the particular characteristics of the case.
Relating this process to the award in the instant case, as I understand Chief Judge Seitz’s majority opinion, the same $700 award heretofore made and which we have now vacated, could very well be awarded again and affirmed, if that award survives the process which I have described above and if all the factors leading to that award are properly articulated.7
In sum, the district court must determine the number of hours actually worked which were “reasonably necessary” and which contributed to “essentially successful” claims. It must then multiply those hours by a reasonable hourly rate in order to calculate the lodestar. The court must then consider whether to add to the lodestar because of the contingent nature of the case. It must also consider whether to augment or reduce the lodestar because of the quality of advocacy. In non-fund cases the amount so determined — the “Lindy amount” — is subject to an upward or downward “post-Lindy discretionary adjustment.” This adjustment takes into account all factors relevant to the reasonableness of the award, as well as factors derived from the substantive purposes of the statute under which the fee is awarded. These factors, of course, must all be articulated and supported by the record.
*493As I stated at the outset, my only purpose in writing this concurring opinion as a supplement to Chief Judge Seitz’s excellent majority opinion is to explicate my view as to the steps a district court judge must take to comply with the mandate of the Civil Rights Attorney’s Fees Awards Act and our attorney’s fee decisions. I have always felt that this court owes a particular responsibility to the district court to specify in detail our precise requirements. It is in this spirit that I have undertaken to enunciate my understanding of the attorney fee award process.

. Lindy Bros. Bldrs. of Philadelphia v. American Radiator & Standard Sanitary Corp., 487 F.2d 161, 167 (3d Cir. 1973) (Lindy I).


. In Prandini v. National Tea Co., 557 F.2d 1015, 1020 (3d Cir. 1977), Judge Weis stated:
We are aware of the differences in rationale underlying the awards of fees from a fund produced for the benefit of a class and those provided by statute. In the former case, the court exercises its equitable jurisdiction over the relationship between an attorney and his amorphous client, and factors which would appropriately have influenced the fee arrangement made between private parties, such as the contingency of litigation, are relevant. In the latter case, the statutory fee is often a part of the defendant’s penalty for violating the applicable law. Contingency may be of little significance in that situation if the result is to give a smaller fee to the plaintiffs lawyer who recovers from a defendant in flagrant violation than the attorney who succeeds in establishing liability in a very close case. The contingency factor would be less where the liability is easily proved than where it is questionable. Hence, the penalty fastened on the defendant would vary in inverse proportion to the strength of the case against him.


. Lindy Bros. Bldrs. of Philadelphia v. American Radiator & Standard Sanitary Corp., 540 F.2d 102, 114-15 (3d Cir. 1976) (in banc) (Lindy II).


. See, e. g., Lindy I; Lindy II; Merola v. Atlantic Richfield Co., 493 F.2d 292 (3d Cir. 1974) (Merola I); Merola v. Atlantic Richfield Co., 515 F.2d 165 (3d Cir. 1975) (Merola II); Estien v. Christian, 507 F.2d 61 (3d Cir. 1975); Walter v. Netherlands Mead N.V., 514 F.2d 1130 (3d Cir. 1975).


. The award granted in this case was pursuant to the Civil Rights Attorney’s Fees Awards Act of 1976, Pub.L.94-559, § 2, 90 Stat. 2641, 42 U.S.C. § 1988. Of course, in the case of attorney’s fees awarded under other statutes, the substantive purposes of those acts must be factored into the fee award.
For example, in an award under the Civil Rights Act, the district court should take into account the fact that the Civil Rights Attorney’s Fees Awards Act is designed to give persons who are victims of civil rights violations effective access to the judicial process. See H.R.Rep.No.94-1558, 94th Cong., 2d Sess. 1 (1976). The Act is also intended to enhance the enforcement of the Civil Rights Act, which depends heavily on private enforcement, and to grant private citizens “a meaningful opportunity to vindicate important Congressional policies which these laws contain.” S.Rep.No.94-1011, 94th Cong., 2d Sess. 2, reprinted in 5 [1976] U.S.Code Cong. & Admin.News 5908, 5910. Thus, recognizing the “private attorney general” policy behind the Awards Act, the district court might consider, inter alia: the importance of the constitutional right and congressional policy which has been vindicated; the number of citizens who have been benefited or whose rights have been vindicated (either as class members or through stare decisis); the extent of the constitutional violation which has been remedied (/. e., how widespread or pervasive was the civil rights violation); whether the attorney has successfully advanced a novel theory or interpretation; the extent to which the public interest has been served. See Newman v. Piggie Park Enterprises, 390 U.S. 400, 88 S.Ct. 964, 19 L.Ed.2d 1263 (1968).


. The court might consider, for example, the customary fee for similar work, the amount received in damages, fee awards made in similar cases. See, e. g., Johnson v. Georgia Highway Express, 488 F.2d 714 (5th Cir. 1975); H.R.Rep.No.94-1558, 94th Cong., 2d Sess. 8 (1976), quoted at Maj.Op. at 488 n. 7. The twelve factors enumerated in Johnson, of course, are not exclusive. Moreover, as Chief Judge Seitz properly points out, certain of these factors will have been considered in determining the lodestar components and in calculating the contingency and quality adjustments, if any. See Maj.Op. at 488.


. Of course, a “post-Lindy discretionary adjustment,” just as all attorney’s fee awards, is reviewable by an abuse of discretion standard.